     Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-011
                                       §
 6.281 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY,              §
 STATE OF TEXAS, ET AL.,               §
                                       §
                    Defendants.        §
______________________________________________________________________________

                     OPPOSED MOTION TO ADD PARTIES
______________________________________________________________________________

       The Plaintiff, United States of America, by and through the undersigned Assistant United

States Attorney for the Southern District of Texas, moves to add the following parties as

Defendants pursuant to Rule 71.1(c)(3) of the Federal Rules of Civil Procedure:

                  A. Marlene Alvarez Guerra
                     Mission, TX 78573
                     (by virtue of the Est. of Reynaldo Alvarez, via Affidavit
                     of Heirship, Document #: 252110, Recorded December
                     9, 2005, Official Records of Starr County, via Warranty
                     Deed, Document #: 1952-36864, Recorded January 12,
                     1953, Official Records of Starr County.)

                  B. Elisabel Lopez
                     Mission, TX 78574
                     (by virtue of the Est. of David Dewayne Lopez, via Est.
                     of Delia A. Lopez, via Affidavit of Heirship, Document #:
                     252110, Recorded December 9, 2005, Official Records
                     of Starr County, via Warranty Deed, Document #: 1952-
                     36864, Recorded January 12, 1953, Official Records of
                     Starr County.)


                                            Page 1 of 7
                                    Opposed Motion to Add Parties
Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 2 of 7



          C. Abel David Lopez
             Mission, TX 78573
             (by virtue of the Est. of David Dewayne Lopez, via Est.
             of Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          D. Migdalia Lopez
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          E. Miracle Nichole Lopez
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          F. Exiquio Raul Lopez, III
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          G. Lilliana Lee Lopez
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)
                                    Page 2 of 7
                            Opposed Motion to Add Parties
Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 3 of 7




          H. Amy Yvonne Lopez
             Rio Grande City, TX 78582
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          I. Maria Teresa Lopez
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          J. Tracy Monique Lopez
             Pasadena, TX 77502
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          K. Eli Rey Lopez
             Hutchinson, MN 55350
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-
             36864, Recorded January 12, 1953, Official Records of
             Starr County.)

          L. Eric Randy Lopez
             Hutchinson, MN 55350
             (by virtue of the Estate of Exiquio Lopez, Jr., via Est. of
             Delia A. Lopez, via Affidavit of Heirship, Document #:
             252110, Recorded December 9, 2005, Official Records
             of Starr County, via Warranty Deed, Document #: 1952-

                                    Page 3 of 7
                            Opposed Motion to Add Parties
      Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 4 of 7



                        36864, Recorded January 12, 1953, Official Records of
                        Starr County.)

        1. On January 16, 2020, the United States filed a Complaint and Declaration of Taking in

this action against those named in Schedule “G”, including the following heirs of Reynaldo

Alvarez: Jose Antonio Alvarez, Reynaldo Alvarez, Jr., Norma Ruth Ozuna, Sandra A. Suarez,

and Maricruz A. Zarate. (Dkt. Nos. 1-2). After the filing of this action, the United States received

additional information confirming that Reynaldo Alvarez had another heir who was previously

unknown to the United States, Marlene Alvarez Guerra. See Birth Certificate of Marlene Alvarez,

attached hereto as Exhibit 1. As a result of this information, Marlene Alvarez Guerra has been

identified as a party with an interest in the condemnation of the subject property as described in

the Complaint and Declaration of Taking. (Dkt. Nos. 1-2).

        2. Additionally, the United States named the Estate of David Dewayne Lopez 1 in Schedule

“G” of the Complaint and Declaration of Taking. (Dkt. Nos. 1-2). After conducting research and

obtaining additional information regarding this estate, the United States confirmed that David

Dewayne Lopez died intestate on March 25, 2018 in Starr County, Texas. See Affidavit of Facts

Concerning the Identity of the Heirs of David Dewayne Lopez, attached hereto as Exhibit 2.

David Dewayne Lopez was unmarried and survived by two (2) children at the time of his death:

Elisabel Lopez and Abel David Lopez. Id. David Dewayne Lopez’s children remain living at this

time. Id. Because David Dewayne Lopez died intestate without leaving a spouse, his partial

interest in the Subject Property passed in equal shares to his two (2) surviving children, Elisabel

Lopez and Abel David Lopez. TEX. EST. CODE § 201.001(b). Accordingly, David Dewayne


1
 Although named as Est. of David Dawayne Lopez in Schedule “G” of the Declaration of Taking and Complaint in
Condemnation, the correct spelling of the decedent’s name is David Dewayne Lopez. See Affidavit of Facts
Concerning the Identify of the Heirs of David Dewayne Lopez, attached hereto as Exhibit 2.
                                                Page 4 of 7
                                        Opposed Motion to Add Parties
      Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 5 of 7



Lopez’s two (2) surviving children named above have been properly identified as additional

parties with interests in the condemnation of the subject property as described in the Complaint

and Declaration of Taking. (Dkt. Nos. 1-2).

       3. The United States also named the Estate of Exiquio Lopez, Jr. in Schedule “G” of the

Complaint and Declaration of Taking. (Dkt. Nos. 1-2). After conducting research and obtaining

additional information regarding this estate, the United States confirmed that Exiquio Raul Lopez,

Jr. died intestate on January 15, 2013 in Starr County, Texas. See Affidavit of Facts Concerning

the Identity of the Heirs of Exiquio Raul Lopez, Jr., attached hereto as Exhibit 3. At the time of

his death, Exiquio Raul Lopez, Jr. was married to Migdalia Lopez, and they had the following

eight (8) children: Exiquio Raul Lopez, III, Lilliana Lee Lopez, Amy Yvonne Lopez, Maria

Teresa Lopez, Miracle Nichole Lopez, Tracy Monique Lopez, Eli Rey Lopez, and Eric Randy

Lopez. Id. Exiquio Raul Lopez, Jr.’s widow and eight (8) children all remain living at this time.

Id. Because Exiquio Raul Lopez, Jr. died intestate with a surviving spouse, his partial interest in

the Subject Property passed to his surviving wife and eight (8) children at the time of his death in

the following manner: a one-third life estate to Migdalia Lopez with the remainder belonging to

his surviving children, and two-thirds passing to his eight (8) children in equal shares. TEX. EST.

CODE § 201.002(b). Accordingly, Exiquio Raul Lopez, Jr.’s surviving wife and eight (8) children

named above have been properly identified as additional parties with interests in the

condemnation of the subject property as described in the Complaint and Declaration of Taking.

(Dkt. Nos. 1-2).

       4. Pursuant to Federal Rule of Civil Procedure 71.1(c)(3), the United States is required to

“add as defendants all those persons who have or claim an interest and whose names have become

                                              Page 5 of 7
                                      Opposed Motion to Add Parties
      Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 6 of 7



known . . . .” The United States therefore asks that Marlene Alvarez Guerra, Elisabel Lopez, Abel

David Lopez, Migdalia Lopez, Exiquio Raul Lopez, III, Lilliana Lee Lopez, Amy Yvonne Lopez,

Maria Teresa Lopez, Miracle Nichole Lopez, Tracy Monique Lopez, Eli Rey Lopez, and Eric

Randy Lopez be added to this action in order that their interest in the proceeds of this land

condemnation may be properly determined.

       WHEREFORE, the United States respectfully requests this Court grant its Opposed

Motion to Add Parties, and enter an order adding Marlene Alvarez Guerra, Elisabel Lopez, Abel

David Lopez, Migdalia Lopez, Exiquio Raul Lopez, III, Lilliana Lee Lopez, Amy Yvonne Lopez,

Maria Teresa Lopez, Miracle Nichole Lopez, Tracy Monique Lopez, Eli Rey Lopez, and Eric

Randy Lopez as Defendants in this case. The United States has already been in contact with all

additional parties except for Abel David Lopez and Maria Teresa Lopez. Should the Court grant

this motion, the United States will file an Amended Schedule “G”, and serve Notice on the added

parties as required under Federal Rule of Civil Procedure 71.1.

       DATED: May 29, 2020.

                            CERTIFICATE OF CONFERENCE

       On May 28, 2020, the undersigned Assistant United States Attorney conferred with

opposing counsel for Defendant Leonel Romeo Alvarez by telephone, and he is opposed to the

filing of this motion.

       From May 18, 2020 to May 28, 2020, the undersigned Assistant United States Attorney

conferred or attempted to confer with all known pro se Defendants by telephone.

       The following pro se Defendants are unopposed to the filing of this motion: Reynaldo

Lopez, Leticia L. Cruz, Reynaldo Alvarez, Jr., Jose Antonio Alvarez, and Maricruz A. Zarate.

                                            Page 6 of 7
                                    Opposed Motion to Add Parties
      Case 7:20-cv-00011 Document 46 Filed on 05/29/20 in TXSD Page 7 of 7



       The undersigned Assistant United States Attorney has been unable to make contact or

receive a response from the following pro se Defendants: Jose I. Villarreal, Guadalupe G.

Villarreal, Noe Villarreal, Norma Ruth Ozuna, and Iris Lopez Garza despite attempts to contact

them at their last known phone numbers.

       Because one of the Defendants is opposed and the undersigned Assistant United States

Attorney has been unable to make contact or receive a response from all remaining Defendants

regarding their opposition at this time, this motion is opposed.

                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                              By:       s/ Roland D. Ramos____________
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3458120
                                                        Texas Bar No. 24096362
                                                        1701 W. Bus. Highway 83, Suite 600
                                                        McAllen, TX 78501
                                                        Telephone: (956) 618-8010
                                                        Facsimile: (956) 618-8016
                                                        E-mail: Roland.Ramos@usdoj.gov
                                                        Attorney for Plaintiff

                                CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on this 29th day of May, 2020, a copy of the foregoing was served on all

parties in accordance with the Federal Rules of Civil Procedure.

                                              By:       s/ Roland D. Ramos___________
                                                        ROLAND D. RAMOS
                                                        Assistant United States Attorney

                                             Page 7 of 7
                                     Opposed Motion to Add Parties
